Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10,754,894. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. 10,754,894
1, 13, 20. 


adaptively order a set of regular expressions based on frequencies that respective regular expressions of the set of regular expressions match a set of messages, the adaptive ordering to produce an adaptively ordered set of regular expressions; 





determine, for a first message of the set of messages, whether a plurality of regular expressions of the adaptively ordered set of regular expressions match the first message; 

construct a bi-directional graph representing the plurality of regular expressions that match the first message; and 










classify a second message based on the adaptively ordered set of regular expressions and the bi-directional graph.



adaptively ordering an ordered set of regular expressions based on training messages to produce a set of adaptively ordered regular expressions having an adaptive order; 

creating a representation of a graph, wherein connected nodes of the graph correspond to regular expressions that match a same message of the training messages; 

determining a first regular expression of the adaptively ordered regular expressions that matches an additional message; 

traversing the graph from a first node corresponding to the first regular 

determining whether the first regular expression or the second regular expression has a higher priority in the ordered set of regular expressions; and 

classifying the additional message with whichever regular expression of the first regular expression or the second regular expression has the higher priority. 

2. 


determining a frequency that each regular expression of the ordered set of regular expressions matches one or more of the training messages; and 

reordering the ordered set of regular expressions into the set of adaptively ordered regular expressions based on the frequencies.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 13 and 20 

The limitation of adaptively order a set of regular expressions based on frequencies that respective regular expressions of the set of regular expressions match a set of messages, the adaptive ordering to produce an adaptively ordered set of regular expressions, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “executable on the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “executable on the processor” language, “order a set of regular expressions” in the context of this claim encompasses the user manually sorting regular expressions based on observed frequencies of matches with a set of message.  The limitation of determine, for a first message of the set of messages, whether a plurality of regular expressions of the adaptively ordered set of regular expressions match the first message, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of 

This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to perform the abstract idea. The processor in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of receiving search terms, performing and generating search results identifying indirect commonalities and presenting the indirect commonalities such that it amounts no more than mere instructions to apply the exception using a generic computer component). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1, 13 and 20 are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1, 13 and 20, as a whole, are directed an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, accordingly, claims 1, 13 and 20 are not patent eligible.

Claim 2-12 and 14-19 depend on claims 1 and 13 and include all the limitations of claims 1 and 13. Therefore, claims 2-12 and 14-19 recite the same abstract idea and the analysis must therefore proceed to Step 2A Prong Two.

Claims 2 and 14 recite the additional limitation of determining a first regular expression of the adaptively ordered set of regular expressions that matches the first message; adding a first node corresponding to the first regular expression to the bi-directional graph; determining a second regular expression of the adaptively ordered set of regular expressions that matches the first message; adding a second node corresponding to the second regular expression to the bi-directional graph; and adding, to the bi-directional graph, an edge from the first node to the second node to indicate that the first regular expression and the second regular expression match the first message. The additional element represent a further mental process step of mentally determining whether regular expression match a first message, manually adding a node to the bi-directional graph with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 2 and 14 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Claims 3, 15, recite additional limitations wherein the instructions when executed cause the system to: determine an acceptable error rate for classifying the second message; and limit traversal of the bi-directional graph based on the acceptable error rate.  The additional element represent a further mental process step of evaluating an error rate and limiting manually traversing a bi-directional graph written with pencil and paper depending on the evaluation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 3 and 15 recite an abstract idea and is ineligible. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest 
Claims 4, 16, additionally recite wherein the instructions when executed cause the system to: determine a first regular expression of the adaptively ordered set of regular expressions that matches the second message; traverse nodes of the bi-directional graph in an order based on an adaptive order of the adaptively ordered set of regular expressions; and determine that the second message has been misclassified if a second regular expression corresponding to a node of the bi-directional graph matches the first regular expression and the second regular expression is ordered higher in the adaptive order than the first regular expression.  The additional element represent a further mental process step of determining regular expressions matching a second message and manually traversing a graph written with pencil and paper to determine whether the message was properly classified. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 4 and 16 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 4 and 16 are not patent eligible.
Claims 5, 17, additionally recite wherein the instructions when executed cause the system to: receive additional message data; and update the bi-directional graph based on the additional message data.  The additional element represent a further mental process step of manually penciling in an update to a written bi-directional graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 5 and 17 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements 
Claims 6, 18, additionally recite wherein the instructions when executed cause the system to: change an adaptive order of the adaptively ordered set of regular expressions based on at least one of: a time of day, or a day of a week.  The additional element represent a further mental process step of manually changing the evaluation criteria for subsequent evaluations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 6 and 18 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” 
Claim 7, recites the additional limitations determine whether a given regular expression of the set of regular expressions matches each message of the set of messages; and classify a third message using the given regular expression after failing to classify the third message based on the adaptively ordered set of regular expressions.  The additional element represent a further mental process step of determining matches with messages and manually classifying on pencil and paper dependent on the evaluation/determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 7 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental 
Claim 8, additionally recites wherein connected nodes of the bi-directional graph correspond to regular expressions that match the first message.  The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps are performed. Claims 8 is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claim 8 is not patent eligible.
Claims 9, 19, additionally recite classify the second message based on: determining a first regular expression of the adaptively ordered set of regular expressions that matches the second message; traversing the bi-directional graph from a first node corresponding to the first regular expression to a second node corresponding to a second regular expression of the adaptively ordered set of regular expressions, and determining that the second regular expression corresponding to the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 - 8, 13, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinterbichler et al., US 2014/0282031 (hereinafter Hinterbichler) in view of Bauer US 2012/0095949 (hereinafter Bauer).

For claims 1, 13 and 20, Hinterbichler teaches a non-transitory machine-readable storage medium comprising instructions that when executed cause a system to: 
adaptively order a set of regular expressions based on frequencies that respective regular expressions of the set of regular expressions match a set of messages, the adaptive ordering to produce an adaptively ordered set of regular expressions (see Hinterbichler, see [0037], “log analytics module 132 determines whether the specified log text matches a type of value (or "value-type") based on a pre-determined list of patterns (e.g., regular expressions)...the list of patterns may have an order or priority, for example, based on specificity or frequency of occurrence” where list of patterns ordered by frequency of occurrence represents adaptively ordered set of regular expressions); 
determine, for a first message of the set of messages, whether a plurality of regular expressions of the adaptively ordered set of regular expressions match the first message (see Fig. 5, [0037], “log analytics module 132 determines a pattern for the extracted field that matches the specified portion of log text. In one embodiment, log analytics module 132 determines whether the specified log text matches a type of value (or "value-type") based on a pre-determined list of patterns (e.g., regular expressions)” where specified log text represents a first message).

Bauer teaches “construct a bi-directional graph representing the plurality of regular expressions that match the first message” (see [0039], “knowledge base 122, which can be structured as a weighted bidirectional typed graph, where both nodes and relationships can be treated as first class typed objects” where knowledge base of inputting selected nodes in the bi-directional graph represent a bi-directional graph representing a plurality of regular expressions that match a first message).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Hinterbichler with the 

 The combination further teaches
classify a second message based on the adaptively ordered set of regular expressions and the bi-directional graph (see Hinterbichler, [0037] – [0041], “At step 510, log analytics module 132 generates a definition of the extracted field having the determined pattern and context” and “At step 512, log analytics module 132 modifies display of the plurality of log messages, including the first log message, in the graphical user interface which have instances of the extracted field according to the generated definition. A particular log message may be deemed to have an instance of the extracted field if the log message satisfies the pattern and the context of the extracted field” and “For example, log analytics module 132 applies text highlighting to log text that matches the pattern of extracted field and applies additional text highlighting to log text that matches the context of the extracted field” where text highlighting of log text represents classifying second message based on matching ordered set of regular expressions, see Bauer, [0039], [0049], [0051], [0066], identifying related the bi-directional graph).


For claims 5, 17, the combination teaches wherein the instructions when executed cause the system to: 
receive additional message data (see Bauer, [0059], “multiple hierarchies can be created directly...uploaded into the system...for defining...new contexts”); and 
update the bi-directional graph based on the additional message data (see Bauer, [0039], [0059], updated nodes to knowledge base results in updated bi-directional graph of associated knowledge base). 

For claims 6, 18, the combination teaches wherein the instructions when executed cause the system to: 
change an adaptive order of the adaptively ordered set of regular expressions based on at least one of: a time of day, or a day of a week (see Hinterbichler, [0012], [0020], “Log area 202 may display one view of log messages 204 in a specified order, such as by time, later first,” [0037] where order or priority of list of patterns based at least in part on log of messages timestamps representing time of day or day of week). 


determine whether a given regular expression of the set of regular expressions matches each message of the set of messages (see Hinterbichler, [0024] – [0027], “indicates the pattern determined to match selected text 302”); and 
classify a third message using the given regular expression after failing to classify the third message based on the adaptively ordered set of regular expressions (see Hinterbichler, [0024] – [0027], [0037], where a “pattern determined to match selected text” represents classifying a third message with given regular expression after failing to classify under “list of patterns” in a specific “order or priority”). 

For claim 8, the combination teaches the non-transitory machine-readable storage medium of claim 1, wherein connected nodes of the bi-directional graph correspond to regular expressions that match the first message (see Bauer, [0039], “knowledge base 122, which can be structured as a weighted bidirectional typed graph, where both nodes and relationships can be treated as first class typed objects” where knowledge base of inputting selected nodes in the bi-directional graph represent a bi-directional graph representing a plurality of regular expressions that match a first message). 


Claims 3, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinterbichler et al., US 2014/0282031 (hereinafter Hinterbichler) in view of Bauer US 2012/0095949 (hereinafter Bauer) and further in view of Chou et al., US 2006/0069678 (hereinafter Chou).

For claims 3, 15, Chou teaches wherein the instructions when executed cause the system to: determine an acceptable error rate for classifying the second message (see [0010], “minimize the empirical error rate,” [0037] “define the classification error rate”); and limit traversal of the bi-directional graph based on the acceptable error rate (see [0010], [0047] “final classifier is selected...having the lowest classification error rate” where selection of classifier with acceptable error rate represents limiting selection of the classifier (bi-directional graph) for subsequent traversal).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Hinterbichler and Bauer with the teachings of Chou to define an acceptable error rate when selecting and implementing a classifier for text (see [0003] – [0005]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Infante-Lopez, US 2015/0379158. 
Lauckhart et al., US 2008/0208830. see [0108], [0146].
Brenker et al., US 2013/0297603. see [0063].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENSEN HU/Primary Examiner, Art Unit 2169